DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1 -10  in the reply filed on 04/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is still deemed proper and is therefore made FINAL. Thus, Claims 1 – 10 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” and “detection module” in claim 1. “device” and “module” are the generic place holders respectively and “detection” is a modifier that does not recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes “detection device” is described to be “a hardware detection instrument”, (parag. 0021) and “the detection device 30 includes one or more probes 31 connected to the displacement detector 32”, (parag. 0028). Thus, the “detection device” is interpreted to be a probe connected to a displacement sensor and equivalents thereof. Further, “detection module” is described in the specification: “the detection module 10 is a hardware detection chip, detection circuit, data processor, analyzing device, electronic device (e.g., a computer or a server) having detecting functions (data processing or analyzing)”, (parag. 0021) and “the detection module 10 receives or records the displacement signal L, and determines whether a gap G exists between the first welded object A and the second welded object B”, (parag. 0023). Thus, the “detection module” is interpreted to be a circuit/ computer that receives displacement signal and determines the existence of gap between welded objects.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mizutani (US 2010/0288033 A1), and herein after called Mizutani.
Regarding claim 1, Mizutani discloses a welding quality detection system (this preamble is regarded as a mere recitation of intended use or purpose rather than any distinct definition of structure of the claimed invention. As such, no patentable weight is given to the limitation, (MPEP 211.02.II) comprising:
 a detection device configured for applying a force to at least one weld point of one of a 5first welded object and a second welded object welded together (a probe 4 connected to an actuator 5a and configured to generate vertically downward directed force, or probe pressure on the surface of a sample surface 9 to be profiled, (0049 and FIG.3).Here, the limitation: “at least one weld point of one of a 5first welded object and a second welded object welded together” is interpreted to be a material worked upon by the detection device equivalent to the sample surface 9 of Mizutani and is not given patentable weight as  "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115); 
a displacement detector configured for detecting a displacement signal varying with the force or time between the first welded object and the second welded object based on the force applied to the weld point by the detection device (a detection means or sensor 6 for detecting the vertical displacement of the probe 4 and the displacement signal varies with force and time (0049, 0052, 0056, FIG.2 and FIG. 6-9)); 
and a detection module configured for receiving or recording the displacement signal (control means 10 (FIG. 4) is designed to control the operation of the probe pressure application means 5 according to the output signal from the detection sensor 6, (0051, 0052, FIG.4)) and 10determining whether a gap exists between the first welded object and the second welded object based on a slope of the displacement signal (computer 14 connected to the CPU of the controller 13 of the control means 10 computes the time differential dz/dt (slope of the displacement signal), or the displacement speed v of the probe, and the differential of the second order d2z/dt2, or the acceleration a of the probe, and judges an occurrence or non-occurrence of a jump of the probe (a gap on the sample surface) the basis of these values, (0052, FIG. 4 and FIG.5)) 
Regarding claim 2, Mizutani discloses the welding quality detection system of claim 1, wherein the force is constant or increases as time elapses (the force being exerted to the probe 4 is raised to 2 mgf when the probe 4 starts jumping and the form is reduced back to 0.1 mgf when dz/dt becomes equal to 0 thereafter, (0060)).  
Regarding claim 3, Mizutani discloses the welding quality detection system of claim 1, wherein when a position value in the 15displacement signal is constant or varies stably, the detection device stops applying the force (when dz/dt becomes equal to 0 (the displacement signal is constant), the force is reduced to the initial probe pressure (0.1mgf), (0059, 0060) the probe does not exert external force on the sample surface 9).  
Regarding claim 4, Mizutani discloses the welding quality detection system of claim 1(computer 14 of the control means 10  operates so as to computationally determine the time differential dz/dt (slope), or the displacement speed v of the probe, and the differential of the second order d2z/dt2  (change in slope), or the acceleration a of the probe, and judges an occurrence or non-occurrence of a jump of the probe (gap) on the basis of these values, (0052)), wherein when the detection module detects that the displacement signal has one or two slopes, the detection module determines that no gap exists between the first welded object and the second welded object (when the probe 4 is located on a flat region of the sample surface 9 (no gap) , its dz/dt (slope) is small,(0066) in other words, the change in the displacement signal (slope) is insignificant or does not change).
Regarding claim 20 5, Mizutani discloses the welding quality detection system of claim 1, wherein when the detection module detects that the displacement signal has three or more slopes, the detection module determines that a gap exists between the first welded object and the second welded object (the trajectory of the jump of the probe 4 (gap on the surface profiled)  is determined by using the value of dz/dt (the differential of the displacement (Z), is the slope of the displacement) and when the probe 4 is located on a flat region, its dz/dt is  small, the probe 4 jumps up and raise the force being exerted to the probe 4, when its dz/dt exceeds a certain threshold level, (0066), in other words, when the dz/dt (slope) changes more than a certain threshold, a jump or a gap exists, FIG.14 and 15 show the jump Z (nm) of the probe and corresponding speed v (nm/ms) which is dz/dt or slope of the probe respectively at t = 5250 ms, 5500 ms, 5750 ms, 6000 ms, 6250 ms and 6500 ms. FIG. 14 shows the probe jump is measurably high for corresponding high slope changes (V(nm/ms) of FIG.15, for example for slopes at t = 5250 ms, 5500 ms, 5750 ms and 6000 ms and no or small jump (Z(nm) for slopes at 6250ms and 6500ms, see FIG.14 and 15).  
Regarding claim 6, Mizutani discloses the welding quality detection system of claim 1, wherein when the detection module detects that the displacement signal has three slopes, the detection module calculates a 210516USvalue of a gap between the first welded object and the second welded object based on positions of two intersection points formed by the three slopes (for the height of the jump (gap) of the probe 4 for slopes at  t = 5250 ms, 5500 ms, 5750 ms and 600 ms is calculated based on the speed at which the tip of the probe 4 leaves the sample surface (rate change of slope)and the maximum height of the jump, h of the parabola at t = 5250 ms, 5500 ms, 5750 ms and 600 ms is calculated based on the v (nm/ms) speed or slope of the displacement of the probe 4, see formula (2) , (0058)).
Regarding claim 7, Mizutani discloses the welding quality detection system of claim 1, wherein the displacement detector is disposed in the detection device having at least one probe connected to the displacement 5detector (detection means 6 has a sensor 6a rigidly fitted to a swing support rod 3 connecting probe 4 with the detection means, (0049, FIG. 3)), and wherein the detection device applies the force to the weld point by the probe and the displacement detector detects the displacement signal by the probe (the probe 4 applies the force or probe pressure to sample surface 9 via actuator 5a and detection means 6 detects the vertical displacement of the probe 4, (0049, FIG.3)).  
Regarding claim 8, Mizutani discloses the welding quality detection system of claim 1, further comprising a force controlling device connected to the detection device and having a force actuator configured for providing the force to the detection device so that the detection device applies the force 10to the weld point (pressure application means 5 having an actuator 5 a extending upward from the other end of the swing support rod 3  is connected to the probe 4 providing probe-pressure to the sample surface 9, (0049, FIG.3)).
Regarding claim 9, Mizutani discloses the welding quality detection system of claim 8, wherein the force controlling device further comprises a force controlling interface connected to the force actuator (the pressure application means 5 is further connected to an analog input/output board 12 through which the current  flowing to the coil 5b  connected to the actuator 5a is increased or decreased to change the force applied to the surface by the actuator 5a, (0049, FIG.3)) and configured for controlling a magnitude of the force provided by the force actuator so that the force controlling interface controls the magnitude of the force applied by the detection 15device to the weld point via the force actuator (controller 13 increases the electric current being flow to the coil 5b of the probe pressure application means 5 so as to increase the probe pressure,(0052, FIG.3 and FIG.4)).  
Regarding claim 10, Mizutani discloses the welding quality detection system of claim 1, further comprising a displacement conversion interface (measuring instrument 11 and computer 14, FIG.4) connected to the displacement detector (the measuring instrument 11 reads the differential transformer of the detection means 6, (0052, FIG.4))  and configured for converting voltage data of the displacement signal detected by the displacement detector into displacement data of the displacement signal and transmitting the displacement data of the 20displacement signal to the detection module (the output of the measuring instrument 11 (typically a lock-in amp) outputs a displacement signal (voltage) that represents the displacement of the probe it measured. A controller 13 that is operated by a real time OS to take in the analog signal from the measuring instrument 11. The signal is reduced to the vertical displacement z of the probe (displacement data) by a computer 14 connected to the CPU of the controller 13, (0052, FIG.3 and FIG.4))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (1) Publication US20200376605 A1, tilted “Welding quality inspection apparatus and method of the same” that teaches a welding quality inspection apparatus, more particularly, a welding quality inspection apparatus and a method of the same for inspecting welding quality of welding part formed on the material based on the position of welding gun, (0002) and (2) Publication US20090021747A1, “Shape measuring apparatus”,  teaches a shape measuring apparatuses, and more specifically  improvements in their contact-force detection mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761